Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   DETAILED ACTION

1. This action is response to application filed on 01/15/2021. Claims 1-2, 4-12 and 14-24 are pending.
                                                Reasons for allowance

 	2. With respect to claims 1 and 11, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
3. The prior art of record (in particular, U.S. 20180227873 to Vrzic et al. (hereinafter "Vrzic'7873")) does not disclose, with respect to claim 1, sending, to a network repository function (NRF) of the mobile network, a request to register with the NRF, the request indicating to the NRF a network data analytics capability of the network apparatus and identifying one or more types of network statistics generated by the network apparatus as claimed.  Rather, Vrzic'7873 discloses AMFs register their capacities at the NRF. Based on the information about registered NFs and required capabilities, a target AMF is selected and the NRF transmits a NF discovery response identifying the target   The same reasoning applies to claim 11 mutatis mutandis.  Accordingly, claims 1-2, 4-12 and 14-24 are allowed.
4. Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusions

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959.  The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAN DAI T TRUONG/Primary Examiner, Art Unit 2452